

115 S1702 IS: Endangered Salmon and Fisheries Predation Prevention Act
U.S. Senate
2017-08-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1702IN THE SENATE OF THE UNITED STATESAugust 2, 2017Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Marine Mammal Protection Act of 1972 to reduce predation by sea lions on endangered
			 Columbia River salmon and other species not listed under the Endangered
			 Species Act of 1973, and for other purposes.
	
 1.Short titleThis Act may be cited as the Endangered Salmon and Fisheries Predation Prevention Act. 2.FindingsCongress finds the following:
 (1)There are 13 groups of salmon and steelhead that are listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that migrate through the lower Columbia River. All lower Columbia River tributaries contain listed species, including Chinook, Chum, and Coho salmon and winter-run steelhead.
 (2)The people of the Northwest of the United States are united in their desire to restore healthy salmon and steelhead runs because the fish are integral to the culture and economy of the region.
 (3)The Columbia River Treaty tribes retain important rights with respect to salmon and steel­head. (4)Federal, State, and tribal governments have spent billions of dollars to assist the recovery of salmon and steelhead populations in the Columbia River basin.
 (5)One of the factors that negatively impacts salmonid populations is increased predation by marine mammals, including California sea lions.
 (6)As of June 2017, the population of California sea lions has increased 10-fold during the last 30 years, and is approximately 300,000 animals.
 (7)Biologists estimate that in recent years, during the peak spring salmonid run, as many as 3,000 California sea lions have been foraging in the lower 145 miles of the Columbia River to the Bonneville Dam.
 (8)Historically, California sea lions, the habitat of which is fundamentally salt water, did not venture very far up into the Columbia River.
 (9)The percentage of the spring salmonid run that has been eaten or killed by California sea lions at the Bonneville Dam has increased 7-fold since 2002.
 (10)The Columbia River spring chinook and the Willamette River steelhead are salmonid species that are listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) as an endangered species and a threatened species, respectively.
 (11)Federal, State and tribal estimates indicate that sea lions are consuming at least 20 percent of the Columbia River spring chinook run and 15 percent of Willamette River steelhead run.
 (12)In recent years, California sea lions have congregated with greater frequency near Willamette Falls and the Bonneville Dam on the Columbia River and have entered the fish ladders that salmon use to return to the historical and biological spawning grounds of the salmon.
 (13)These California sea lions have not been responsive to extensive hazing methods used to discourage predation.
 (14)The process established under the Marine Mammal Protection Act Amendments of 1994 (Public Law 103–238; 108 Stat. 532) to address predatory sea lion behavior that negatively impacts threatened or endangered salmon runs is protracted and has not been successful.
 (15)The National Oceanic and Atmospheric Administration has observed that— (A)management efforts to reduce pinniped predation of endangered and threatened salmon and steelhead in the area around the Bonneville Dam has been insufficient to reduce the severity of the threat; and
 (B)efforts need to focus more on the lower Columbia River and the area around Willamette Falls. (16)In the interest of protecting threatened and endangered salmonids in the Columbia River, a temporary expedited procedure is urgently needed to allow removal of the minimum number of California sea lions as is necessary to protect the passage of the threatened and endangered salmonids in the Columbia River and its tributaries.
 3.Sense of CongressIt is the sense of Congress that— (1)the prevention of predation by sea lions on salmonids in the Columbia River, the recovery of salmonid species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and the prevention of future listings of fish species in the Columbia River under that Act are vital priorities; and
 (2)the Federal Government should continue to fund lethal and nonlethal removal measures to prevent such predation.
			4.Taking of Sea Lions on the Columbia River and its Tributaries to Protect Endangered Species and
			 Threatened
 Species of Salmon and Other Nonlisted Fish SpeciesSection 120(f) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1389(f)) is amended to read as follows:
			
				(f)Temporary marine mammal removal authority on the Columbia River and its tributaries
 (1)DefinitionsIn this subsection: (A)Eligible entityThe term eligible entity means—
 (i)the State of Washington; (ii)the State of Oregon;
 (iii)the State of Idaho; (iv)the Nez Perce Tribe;
 (v)the Confederated Tribes of the Umatilla Indian Reservation; (vi)the Confederated Tribes of the Warm Springs Reservation of Oregon;
 (vii)the Confederated Tribes and Bands of the Yakama Nation; (viii)the Columbia River Inter-Tribal Fish Commission; and
 (ix)the Cowlitz Indian Tribe. (B)Individually identifiableWith respect to a pinniped, the term individually identifiable means any pinniped located—
 (i)upstream of river mile 112 of the Columbia River; or (ii)in any tributary that contains spawning habitat of threatened or endangered salmon or steelhead.
 (2)Removal authorityNotwithstanding any other provision of this Act, the Secretary may issue a permit to an eligible entity to authorize the intentional lethal taking of individually identifiable sea lions that are part of a population that is not depleted, on the Columbia River and its tributaries for the purpose of protecting species of salmon that are listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and other fish species that are not listed as threatened species or endangered species under that Act.
					(3)Permit process
 (A)In generalAn eligible entity may apply to the Secretary for a permit under this subsection. (B)Deadline for consideration of applicationNot later than 30 days after the Secretary receives an application for a permit under subparagraph (A), the Secretary shall approve or deny the application for a permit under this subsection.
 (C)Duration of permitA permit issued under this subsection— (i)shall be effective for not more than 1 year after the date on which the permit is issued; and
 (ii)may be renewed by the Secretary. (4)Limitations (A)Limitation on permit authoritySubject to subparagraph (B), a permit issued under this subsection shall not authorize the lethal taking of more than 100 sea lions during the permit period.
 (B)Limitation on annual takingsThe cumulative number of sea lions authorized to be taken each calendar year under all permits in effect under this subsection shall not exceed 10 percent of the annual potential biological removal level.
 (5)Training in natural resources managementEach permit holder that exercises lethal removal authority pursuant to this subsection shall be trained in natural resource management.
 (6)Delegation of permit authorityAn eligible entity may delegate to any other eligible entity the authority to administer a permit under this subsection.
 (7)NEPASection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to this subsection and the issuance of any permit under this subsection during the 5-year period beginning on the date of the enactment of the Endangered Salmon and Fisheries Predation Prevention Act.
 (8)Suspension of permitting authorityThe Secretary may suspend the issuance of permits under this subsection if, within 5 years after the date of the enactment of the Endangered Salmon and Fisheries Predation Prevention Act, after consultation with State and tribal fishery managers, the Secretary determines that lethal removal authority is no longer necessary to protect salmonid and other fish species from sea lion predation..
 5.Treaty Rights of Indian TribesNothing in this Act or the amendment made by this Act affects or modifies any treaty or any other right of any Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).